DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 29, 37 and 78 are objected to because of the following informalities: Multiple periods in the claims (See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) [MPEP 608.01(m)] {a. should be a), etc.}.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth [see MPEP 2173.05(d)].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9-10, 12, 14, 16, 19, 22-23, 25-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alli et al. (US 2018/0011222).
Regarding claims 1, 3-5, 9-10, 12, 14, 23, and 25-26:  Alli et al. (US ‘222) discloses silicone hydrogel compositions [abstract; 0002], wherein Example 93 [Ex. 93; 0385-0387; Table 40, Ex. 93] contains 25 parts OH-mPDMS (n=4) (mono-(2-hydroxy-3-methacryloxypropyl)-propyl ether terminated mono-n-butyl terminated polydimethylsiloxane [0307]), 28 parts OH-mPDMS (n=15), 5 parts Tegomer 2250 ([0298] bis-3-acryloxy-2-hydroxypropyloxypropyl polydimethylsiloxane [see instant specification, pg. 37, ln. 19-20]), 0.25 parts EGDMA (ethylene glycol dimethacrylate [0290]), 20 parts DMA (N,N-dimethylacrylamide [0266]), 7.89 parts HEMA (2-hydroxyethyl methacrylate [0267]), 7 parts PVP K90 (poly(N-vinylpyrrolidone) [0287]), 2 parts pVMA (poly(N-vinyl N-methyl acetamide) [0286]), 4.5 parts UV absorbers, 0.34 parts Irgacure 1970 (blend containing bis(2,6-dimethoxybenzoyl)-2,4,4-trimethyl-phenylphosphineoxide [0300]), 0.02 parts Blue HEMA (1-amino-4-[3-(4-(2-methacryloyloxy-ethoxy)6-chlorotriazin-2-ylamino)-4-sulfophenylamino]anthrquinone-2-sulfonic acid [0284]; corresponding to aromatic (meth)acrylate), 23 parts diluent and 100 parts water [Ex. 93; 0385-0387; Table 40, Ex. 93].
The claimed effects and physical properties, i.e. a refractive index of at least 1.45 and an ABBE number of at least 39 [instant claim 1]; a refractive index of at least 1.45 and an ABBE number of at least 45 [instant claim 25], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claim 16:  Alli et al. (US ‘222) discloses UV Absorbers, such as Norbloc (2-(2’-hydroxy-5-methacryloyloxyethylphenyl)-2H-benzotriazole) [0045, 0321, 0385-0387; Ex. 93; Table 40, Ex. 93] [see MPEP 2131.02].

Regarding claims 19 and 22:  Alli et al. (US ‘222) discloses EGDMA (ethylene glycol dimethacrylate) and allylmethacrylate as crosslinking agents [0168-0169]; i.e. exchange allylmethacrylate for ethylene glycol dimethacrylate as the crosslinking agent in Ex. 93 [see MPEP 2131.02].
Regarding claim 27:  Alli et al. (US ‘222) discloses curing the composition of Ex. 93 to afford contact lenses [abstract; Ex. 93; 0385-0387; Table 40, Ex. 93].
Regarding claim 29:  Alli et al. (US ‘222) discloses placing the composition of Ex. 93 into Zeonor (Z)/polypropylene (PP) molds, and curing the composition to afford contact lenses [abstract; Ex. 93; 0385-0387; Table 40, Ex. 93].

Claim(s) 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alli et al. (US 2018/0011222).
Regarding claim 78:  Alli et al. (US ‘222) discloses silicone hydrogel compositions [abstract], wherein Example 93 [Ex. 93; 0385-0387; Table 40, Ex. 93] contains 25 parts OH-mPDMS (n=4) (mono-(2-hydroxy-3-methacryloxypropyl)-propyl ether terminated mono-n-butyl terminated polydimethylsiloxane [0307]), 28 parts OH-mPDMS (n=15), 5 parts Tegomer 2250 ([0298] bis-3-acryloxy-2-hydroxypropyloxypropyl polydimethylsiloxane [see instant specification, pg. 37, ln. 19-20]), 0.25 parts EGDMA (ethylene glycol dimethacrylate [0290]), 20 parts DMA (N,N-dimethylacrylamide [0266]), 7.89 parts HEMA (2-hydroxyethyl methacrylate [0267]), 7 parts PVP K90 (poly(N-vinylpyrrolidone) [0287]), 2 parts pVMA (poly(N-vinyl N-methyl acetamide) [0286]) {corresponding to ~ 4 wt% PVP and pVMA} , 4.5 parts UV absorbers, 0.34 parts Irgacure 1970 (blend containing bis(2,6-dimethoxybenzoyl)-2,4,4-trimethyl-penylphosphineoxide [0300]), 0.02 parts Blue HEMA (1-amino-4-[3-(4-(2-methacryloyloxy-ethoxy)6-chlorotriazin-2-ylamino)-4-sulfophenylamino]anthrquinone-2-sulfonic acid [0284]; corresponding to aromatic (meth)acrylate), 23 parts diluent and 100 parts water [Ex. 93; 0385-0387; Table 40, Ex. 93].  Alli et al. (US ‘222) discloses curing the composition of Ex. 93 to afford contact lenses [abstract; Ex. 93; 0385-0387; Table 40, Ex. 93].

Claim(s) 1, 3-5, 9-10, 12, 14, 16, 19, 22-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alli et al. (US 2018/0011223).
Regarding claims 1, 3-5, 9-10, 12, 14, 16, and 23-26:  Alli et al. (US ‘223) discloses silicone hydrogel compositions for contact lenses [abstract], wherein Example 24 [Ex. 24; 0227-0229; Table 6, Ex. 24] contains 41.5 parts OH-mPDMS (n=4) (mono-(2-hydroxy-3-methacryloxypropyl)-propyl ether terminated mono-n-butyl terminated polydimethylsiloxane [0219]), 15 parts NMMA (N-methyl methacrylamide [0219]), 12 parts HEMA (2-hydroxyethyl methacrylate [0219]), 7 parts pVMA (poly(N-vinyl N-methyl acetamide) [0219]), 10 parts Tegomer 2250 ([0219] bis-3-acryloxy-2-hydroxypropyloxypropyl polydimethylsiloxane [see instant specification, pg. 37, ln. 19-20]), 7.5 parts EGDMA (ethylene glycol dimethacrylate [0219]), 1.75 parts Norbloc (2-(2’-hydroxy-5-methacryloyloxyethylphenyl)-2H-benzotriazole [0219]), 4.98 parts TMPTA (trimethylolpropane trimethacrylate [219]), 0.25 parts CGI 819 (bis(2,4,6-trimethylbenzoyl)-phenylphosphineoxide [0219]), 0.02 parts Blue HEMA (1-amino-4-[3-(4-(2-methacryloyloxy-ethoxy)6-chlorotriazin-2-ylamino)-4-sulfophenylamino]anthrquinone-2-sulfonic acid [0219]; corresponding to aromatic (meth)acrylate), 23 parts diluent and 100 parts water [Ex. 24; 0227-0229; Table 6, Ex. 24].  Alli et al. (US ‘223) discloses a %water of 12.9 and a refractive index of 1.468 [Ex. 24; 0227-0229; Table 7; Ex. 24].
The claimed effects and physical properties, i.e. an ABBE number of at least 39 [instant claim 1]; an ABBE number of at least 45 [instant claim 25], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 19 and 22:  Alli et al. (US ‘223) discloses EGDMA (ethylene glycol dimethacrylate) and allylmethacrylate as crosslinking agents [0135]; i.e. exchange allylmethacrylate for ethylene glycol dimethacrylate as the crosslinking agent in Ex. 24 [see MPEP 2131.02].
Regarding claim 27:  Alli et al. (US ‘223) discloses curing the composition of Ex. 24 to afford contact lenses [Ex. 24; 0227-0229; Table 6, Ex. 24].
Regarding claim 29:  Alli et al. (US ‘223) discloses placing the composition of Ex. 24 into Zeonor (Z)/polypropylene (PP) molds, and curing the composition to afford contact lenses [abstract; Ex. 24; 0227-0229; Table 6, Ex. 24].

Claim(s) 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alli et al. (US 2018/0011223).
Regarding claim 78:  Alli et al. (US ‘223) discloses silicone hydrogel compositions [abstract], wherein Example 24 [Ex. 24; 0227-0229; Table 6, Ex. 24] contains 41.5 parts OH-mPDMS (n=4) (mono-(2-hydroxy-3-methacryloxypropyl)-propyl ether terminated mono-n-butyl terminated polydimethylsiloxane [0219]), 15 parts NMMA (N-methyl methacrylamide [0219]), 12 parts HEMA (2-hydroxyethyl methacrylate [0219]), 7 parts pVMA (poly(N-vinyl N-methyl acetamide) [0219]; corresponding to ~3.1 wt% pVMA), 10 parts Tegomer 2250 ([0219] bis-3-acryloxy-2-hydroxypropyloxypropyl polydimethylsiloxane [see instant specification, pg. 37, ln. 19-20]), 7.5 parts EGDMA (ethylene glycol dimethacrylate [0219]), 1.75 parts Norbloc (2-(2’-hydroxy-5-methacryloyloxyethylphenyl)-2H-benzotriazole [0219]), 4.98 parts TMPTA (trimethylolpropane trimethacrylate [219]), 0.25 parts CGI 819 (bis(2,4,6-trimethylbenzoyl)-phenylphosphineoxide [0219]), 0.02 parts Blue HEMA (1-amino-4-[3-(4-(2-methacryloyloxy-ethoxy)6-chlorotriazin-2-ylamino)-4-sulfophenylamino]anthrquinone-2-sulfonic acid [0219]; corresponding to aromatic (meth)acrylate), 23 parts diluent and 100 parts water [Ex. 24; 0227-0229; Table 6, Ex. 24].  Alli et al. (US ‘223) discloses curing the composition of Ex. 24 to afford contact lenses [Ex. 24; 0227-0229; Table 6, Ex. 24].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alli et al. (US 2018/0011222).
Regarding claim 37:  Alli et al. (US ‘222) discloses silicone hydrogel compositions [abstract], wherein Example 93 [Ex. 93; 0385-0387; Table 40, Ex. 93] contains 25 parts OH-mPDMS (n=4) (mono-(2-hydroxy-3-methacryloxypropyl)-propyl ether terminated mono-n-butyl terminated polydimethylsiloxane [0307]), 28 parts OH-mPDMS (n=15), 5 parts Tegomer 2250 ([0298] bis-3-acryloxy-2-hydroxypropyloxypropyl polydimethylsiloxane [see instant specification, pg. 37, ln. 19-20]), 0.25 parts EGDMA (ethylene glycol dimethacrylate [0290]), 20 parts DMA (N,N-dimethylacrylamide [0266]), 7.89 parts HEMA (2-hydroxyethyl methacrylate [0267]), 7 parts PVP K90 (poly(N-vinylpyrrolidone) [0287]), 2 parts pVMA (poly(N-vinyl N-methyl acetamide) [0286]) {corresponding to ~ 4 wt% PVP and pVMA} , 4.5 parts UV absorbers, 0.34 parts Irgacure 1970 (blend containing bis(2,6-dimethoxybenzoyl)-2,4,4-trimethyl-penylphosphineoxide [0300]), 0.002 parts Blue HEMA (1-amino-4-[3-(4-(2-methacryloyloxy-ethoxy)6-chlorotriazin-2-ylamino)-4-sulfophenylamino]anthrquinone-2-sulfonic acid [0284]; corresponding to aromatic (meth)acrylate), 23 parts diluent and 100 parts water [Ex. 93; 0385-0387; Table 40, Ex. 93].  Alli et al. (US ‘222) discloses curing the composition of Ex. 93 to afford contact lenses [abstract; Ex. 93; 0385-0387; Table 40, Ex. 93].  Alli et al. (US ‘222) discloses the hydroxyl-containing silicone components are present in an amount of about 40 to about 70 wt%, wherein the ratio of the first to second hydroxyl-containing silicone component {ex. Tegomer 2250} is 0.2 to 1.3 [0098-0110].
While Alli et al. (US ‘222) does not disclose Ex. 93 containing about 15 to about 22 wt% Tegomer 2250, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alli et al. (US 2018/0011223).
Regarding claim 37:  Alli et al. (US ‘223) discloses silicone hydrogel compositions [abstract], wherein Example 24 [Ex. 24; 0227-0229; Table 6, Ex. 24] contains 41.5 parts OH-mPDMS (n=4) (mono-(2-hydroxy-3-methacryloxypropyl)-propyl ether terminated mono-n-butyl terminated polydimethylsiloxane [0219]), 15 parts NMMA (N-methyl methacrylamide [0219]), 12 parts HEMA (2-hydroxyethyl methacrylate [0219]), 7 parts pVMA (poly(N-vinyl N-methyl acetamide) [0219]; corresponding to ~3.1 wt% pVMA), 10 parts Tegomer 2250 ([0219] bis-3-acryloxy-2-hydroxypropyloxypropyl polydimethylsiloxane [see instant specification, pg. 37, ln. 19-20]), 7.5 parts EGDMA (ethylene glycol dimethacrylate [0219]), 1.75 parts Norbloc (2-(2’-hydroxy-5-methacryloyloxyethylphenyl)-2H-benzotriazole [0219]), 4.98 parts TMPTA (trimethylolpropane trimethacrylate [219]), 0.25 parts CGI 819 (bis(2,4,6-trimethylbenzoyl)-phenylphosphineoxide [0219]), 0.02 parts Blue HEMA (1-amino-4-[3-(4-(2-methacryloyloxy-ethoxy)6-chlorotriazin-2-ylamino)-4-sulfophenylamino]anthrquinone-2-sulfonic acid [0219]; corresponding to aromatic (meth)acrylate), 23 parts diluent and 100 parts water [Ex. 24; 0227-0229; Table 6, Ex. 24].  Alli et al. (US ‘223) discloses curing the composition of Ex. 24 to afford contact lenses [Ex. 24; 0227-0229; Table 6, Ex. 24].  Alli et al. (US ‘223) discloses the hydroxyl-containing silicone components are present in an amount of about 20 to about 60 wt% [0119-0134].
While Alli et al. (US ‘223) does not disclose Ex. 24 containing about 15 to about 22 wt% Tegomer 2250, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alli et al. (US 2018/0011222) as applied to claim 1 above, and further in view of Ponrathnam et al. (US 2015/0321991).
Regarding claim 2:  Alli et al. (US ‘222) discloses the basic claimed composition [as set forth above with respect to claim 1].
Alli et al. (US ‘222) does not discloses 2-phenylethyl (meth)acrylate.  However, Ponrathnam et al. (US ‘991) discloses high refractive index monomers, such as 2-phenylethyl (meth)acrylate [0023-0031], for ophthalmic lenses (ex. contact lenses) [abstract; 0003, 0007].  Alli et al. (US ‘222) and Ponrathnam et al. (US ‘991) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of contact lenses.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 2-phenylethyl (meth)acrylate, as taught by Ponrathnam et al. (US ‘991) in the invention of Alli et al. (US ‘222), and would have been motivated to do so since Ponrathnam et al. (US ‘991) suggests 2-phenylethyl (meth)acrylate affords a high refractive index, as well as light weight optical materials having high transparency [0001].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alli et al. (US 2018/0011223) as applied to claim 1 above, and further in view of Ponrathnam et al. (US 2015/0321991).
Regarding claim 2:  Alli et al. (US ‘223) discloses the basic claimed composition [as set forth above with respect to claim 1].
Alli et al. (US ‘223) does not discloses 2-phenylethyl (meth)acrylate.  However, Ponrathnam et al. (US ‘991) discloses high refractive index monomers, such as 2-phenylethyl (meth)acrylate [0023-0031], for ophthalmic lenses (ex. contact lenses) [abstract; 0003, 0007].  Alli et al. (US ‘223) and Ponrathnam et al. (US ‘991) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of contact lenses.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 2-phenylethyl (meth)acrylate, as taught by Ponrathnam et al. (US ‘991) in the invention of Alli et al. (US ‘223), and would have been motivated to do so since Ponrathnam et al. (US ‘991) suggests 2-phenylethyl (meth)acrylate affords a high refractive index, as well as light weight optical materials having high transparency [0001].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767